DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, 2nd paragraph, with respect to the limitation "a picture-frame-shaped anode metal frame having an opening for forming an anode chamber in a central part,” it is unclear the “central part” refers to central part of what – (a) the anode metal frame, (b) the opening, or (c) something else. Further, it appears from the disclosure that the opening of the anode metal frame is for inserting an anode, and not for forming an anode chamber. It is unclear if the opening of the anode metal frame is (a) for inserting an anode, or (b) for forming an anode chamber.

Similarly, with respect to the limitation "a picture-frame-shaped cathode metal frame having the same shape as the anode metal frame and having an opening for forming a cathode chamber in a central part,” it is unclear the “central part” refers to central part of what – (a) the cathode metal frame, (b) the opening, or (c) something else. Further, it appears from the disclosure that the opening of the cathode metal frame is for inserting a cathode, and not for forming a cathode chamber. It is unclear if the opening of the cathode metal frame is (a) for inserting a cathode, or (b) for forming a cathode chamber.

Further, 3rd and 4th paragraphs, the term “thin” in the limitation “thin-plate-like frame” is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Further, 4th and 5th paragraphs, the claim language is unclear. For example, in 4th paragraph, with respect to the limitation " the picture-frame-shaped thin-plate-like frame has: a first surface being in close contact with the anode metal frame; and a second surface being in close contact with the cathode metal frame, and has a structure obtained by forming, on any one of the first surface and the second surface, a notch having a difference in level of approximately the same thickness as the thickness of the separator, the notch formed by thinly scraping off, in a uniform thickness, a region including an edge on the anode or the cathode of the thin-plate-like frame,” it is unclear if the “thin-plate-like frame” is same as or different from the electrolyzer gasket. 

For example, in 5th paragraph, with respect to the limitation "an edge part of the separator is accommodated in a gap formed between the notch and the anode metal frame or the cathode metal frame,” the separator has edges along its entire periphery. It is unclear if "an edge part” means an edge on upper and lower sides of the separator, or something else. Further, it appears from the disclosure that the notch is the gap between the separator and the anode metal frame or the cathode metal frame. It is unclear if the “gap” is same as or different from the “notch.”

The applicants may consider the following examiner suggestions to replace the language of 4th and 5th paragraphs - “the picture-frame-shaped thin-plate-like gasket has a first surface in close contact with the anode metal frame, and a second surface in close contact with the cathode metal frame; and the gasket has a structure obtained by forming a notch by thinly scraping off a region of the gasket on one of the first surface and the second surface (but not both), the notch having approximately the same width as the thickness of the separator such that upper and lower edges of the separator are tightly accommodated in the notch, and the separator is held either nearer to the surface of the anode or the surface of the cathode” 

instead of

“the picture-frame-shaped thin-plate-like frame has: a first surface being in close contact with the anode metal frame; and a second surface being in close contact with the cathode metal frame, and has a structure obtained by forming, on any one of the first surface and the second surface, a notch having a difference in level of approximately the same thickness as the thickness of the separator, the notch formed by thinly scraping off, in a uniform thickness, a region including an edge on the anode or the cathode of the thin-plate-like frame, and an edge part of the separator is accommodated in a gap formed between the notch and the anode metal frame or the cathode metal frame, and the separator is held in a state of being nearer to the surface of the anode or the surface of the cathode.” 

Further, since “the electrolyzer” has not been positively recited, it is unclear if “the electrolyzer” and all electrolyzer components other than the electrolyzer gasket are included in the claim scope or not.

Regarding claim 3, it is unclear if “an electrolyte and an electrolytically generated gas” refer to an electrolyte used in the electrolyzer and an electrolytically generated gas generated in the electrolyzer, or any electrolyte and any electrolytically generated gas.

Regarding claim 6, it is unclear how an expanded mesh, a perforated plate, and a metal wire recited in line 3 are different from electrically conductive electrode materials each having a shape similar to any one of the expanded mesh, the perforated plate, and the metal wire recited in lines 4-5.

Regarding claim 9, there does not appear to be any antecedent basis for the claim terms "the anode fine mesh” and "the cathode fine mesh." 

Regarding claim 10, there does not appear to be any antecedent basis for the claim terms " the anode chamber frame” and “the cathode chamber frame.”

Further, the meaning of the term “common composition” in the limitation “each of electrolytes to be introduced into the anode chamber and the cathode chamber respectively is a caustic alkali metal aqueous solution having a common composition” is unclear, because it is unclear “common” with what. 

Regarding claim 11, there does not appear to be any antecedent basis for the claim terms " the anode chamber frame” and “the cathode chamber frame.”

Regarding claim 13, it is unclear what “constitution of performing electrolysis” means, because there is no guidance in the disclosure, the prior art, and the dictionaries about its meaning. 

Further, it is unclear if the electrolyte refers to an electrolyte used in the electrolyzer or any electrolyte.

Claims 2-14 are rejected, because they depend from the rejected claim 1.

Claim Rejections - 35 USC § 102/103

The preamble of all claims recites an electrolyzer gasket, and not an electrolyzer. Since a gasket  is only a part of an electrolyzer, the gasket cannot comprise something bigger than itself like an electrolyzer. Unless this basic anomaly of the claims is resolved, the claims cannot be examined for prior art rejections under 35 USC 102/103, because it is unclear if the claimed invention is directed to a gasket or an electrolyzer. In case the applicants present some amended claims directed to a gasket and other amended claims directed to an electrolyzer, the examiner may have to determine if there is unity of invention between the claims directed to a gasket and the claims directed to an electrolyzer. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795